I-Iill, J.
1. The judge in his general charge correctly instructed the jury on the law of voluntary manslaughter. The portion of the charge excepted to, when considered in connection with the entire charge, was not erroneous on the ground that it unduly restricted the jury and ex-*619eluded from their consideration the phase of the case involving voluntary manslaughter.
March 13, 1917.
Indictment for murder. Before Judge Hill. Fulton superior court. June 17, 1916.
Edmund W. Martin, for plaintiff in error.
Clifford Walker, attorney-general, Eb. T. Williams, solicitor-general, A. L. Ivey, and Mark Bolding, contra.
2. The evidence was sufficient to support the verdict, and there was no error in refusing a new .trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.